--------------------------------------------------------------------------------

ESCROW AGREEMENT

THIS AGREEMENT dated as of the 27th day of February, 2015.

BETWEEN:

ORGENESIS INC., a corporation formed under the laws of the State of Nevada,
U.S.A.   (“Orgenesis”)   AND:   The undersigned shareholders of MastherCell SA
and Cell Therapy Holding SA as listed on Schedule 1 attached hereto  
collectively the “Masthercell Principals”)   AND:   The undersigned holders of
Convertible Bonds issued by MastherCell SA as listed on Schedule 2 attached
hereto   (the "Bondholders")   The Masthercell Principals and the Bondholders
are hereafter referred to collectively as the "Selling Shareholders".   AND:  
SECURITIES TRANSFER CORPORATION, a Texas Corporation and the transfer agent of
Orgenesis   (the “Escrow Agent”)

WHEREAS:

A.

The parties hereto, among others, have entered into a Share Exchange Agreement
(the “SEA”) dated the same date as this Agreement, regarding the sale of all
outstanding equity of MasTHercell SA and Cell Therapy Holding SA, both Belgian
companies.

    B.

The Masthercell Principals will be upon Closing the legal, registered and
beneficial owners of the shares in the capital of Orgenesis as indicated beside
such person’s name in Schedule 1 (the “Masthercell Principals’ Shares”). Upon
conversion, the Bondholders will be the legal, registered and beneficial owners
of additional MastherCell Common Stock as indicated beside such person's name in
Schedule 2.


--------------------------------------------------------------------------------


C.

It is agreed that all capitalized terms not defined in this Agreement shall have
the meaning ascribed to them in the SEA.

    D.

Pursuant to section 2.8 of the SEA, all the Consideration Shares (collectively,
the “Escrowed Shares”) are to be deposited in escrow with the Escrow Agent and
released according to the terms and conditions of this Escrow Agreement.

    E.

The Escrowed Shares are to be released to the Selling Shareholders as to one
twelfth of the Consideration Shares due to each Selling Shareholder per month,
starting in the 13th month after the Closing Date, unless pursuant to the last
sentence of section 2.8 different conditions for release become applicable (the
“Scheduled Release”).

    F.

The Escrowed Shares may be cancelled pursuant to the Unwinding provisions
section 10.5 of the SEA.

    G.

Pursuant to section 11.1(a) of the SEA, a portion of the Masthercell Principals’
Shares, may be transferred to the Bondholders in exchange for the Conversion
Shares (the “Bond Exchange”) or a portion of the Masthercell Principals’ Shares
may be cancelled pursuant to section 11.2 of the SEA in the event the Bond
Exchange does not occur.

    H.

The Escrow Agent is willing to act as escrow agent for the sole purpose of
accepting, holding and releasing the Escrowed Shares in accordance with the
terms and conditions of this Escrow Agreement.

NOW THEREFORE THIS ESCROW AGREEMENT WITNESSES THAT in consideration of the
premises, mutual covenants and agreements herein contained, and for other good
and valuable consideration, the receipt and sufficiency of which is hereby
acknowledged, the parties agree as follows:

ARTICLE 1
APPOINTMENT AND DELIVERY OF ESCROWED SHARES

1.1

Appointment of Escrow Agent

Orgenesis and the Selling Shareholders hereby appoint the Escrow Agent to act as
escrow agent on the terms and conditions set forth herein and the Escrow Agent
hereby accepts such appointment on such terms and conditions.

1.2 Deposit and Receipt of Escrowed Shares     (a)

The Escrow Agent will confirm that it has possession of the Escrowed Shares upon
their creation by the Escrow Agent at Closing, pursuant to a treasury direction
from Orgenesis. The parties acknowledge and agree that the Escrowed Shares be
dealt with only in accordance with the terms and conditions of this Escrow
Agreement and the SEA.


--------------------------------------------------------------------------------


(b)

The Escrow Agent confirms that it has no ownership interest in the Escrowed
Shares, but is serving as escrow holder only, and will have possession of such
shares only in accordance with the terms and conditions of this Escrow
Agreement.

ARTICLE 2
RELEASE OF ESCROWED SHARES

2.1

Escrowed Shares Release

The Escrowed Shares shall only be released by the Escrow Agent under the
conditions set out in this section.

In case of dispute between the Selling Shareholders and Orgenesis as to whether
any portion of the Selling Shareholders' Shares are to be released, the Escrow
Agent may either retain the disputed Escrowed Shares in escrow or deposit them
with a court so that the parties may litigate the outcome of such Escrowed
Shares.

2.2

Release in case of Uplisting

Provided there is no Unwinding and in case of conversion of the Convertible
Bonds upon Uplisting, within 10 trading days on US stock markets from the
conversion of the Convertible Bonds, the board of directors of Orgenesis shall
notify the Escrow Agent in writing of:

(i)

the amount in Convertible Bonds that have been converted into Conversion Shares;

    (ii)

the number of Escrowed Shares to be transferred to Bondholders by the
Masthercell Principals attributed pursuant to the conversion, which Escrowed
Shares will continue to remain in escrow subject to the Scheduled Release; and

    (iii)

in case not all Convertible Bonds have been converted to Conversion Shares, the
number of Consideration Shares corresponding to the subscription amount of the
Convertible Bonds that have not been converted and to be cancelled pursuant to
section 11.2 of the SEA,

(such notification being the "Allocation Notice").

2.3

Release of the Escrowed Shares in case of Unwinding

In case of Unwinding, as notified to the Escrow Agent by the board of Orgenesis
in writing, the Escrowed Shares will be released in full to Orgenesis for
cancellation, and the Escrow Agent will effect such cancellation. Orgenesis
agrees that the Priveco shares will be concomitantly returned to the Selling
Shareholders.

--------------------------------------------------------------------------------


2.4

Release of the Escrowed Shares in the absence of Uplisting

In the absence of Uplisting, the overall number of Escrowed Shares to be
released to Orgenesis for cancellation shall be determined in accordance with
article 11.2 of the SEA and apportioned among the Selling Shareholders (other
than the Bondholders) in proportion to their participation in the share capital
of Priveco before Closing. The board of directors of Orgenesis will direct the
Escrow Agent in writing as to the cancellation or release of any such Escrowed
Shares.

ARTICLE 3
TERMINATION OF ESCROW AGREEMENT

3.1

Termination on Joint Direction

Other than the provisions of this Escrow Agreement relating to the protection of
the Escrow Agent, this Escrow Agreement may be terminated at any time by and
upon the receipt by the Escrow Agent of written notice of termination executed
by Orgenesis and the Selling Shareholders' Representative which notice of
termination will be accompanied by a direction signed by Orgenesis and the
Selling Shareholders' Representative directing to whom the Escrowed Shares are
to be delivered (the "Joint Direction").

3.2

Termination on Release of Escrowed Shares

This Escrow Agreement shall terminate and cease to be of any further force and
effect (except for the provisions of this Escrow Agreement relating to
protection of the Escrow Agent which shall survive any termination of this
Escrow Agreement) on the date on which the Escrow Agent has delivered the
Escrowed Shares in accordance with ARTICLE 2 or Section 5.5.

ARTICLE 4
DETERMINATION

4.1

Escrow Agent Not Required to Make Determination

The Escrow Agent shall not be required to make any determination or decision
with respect to the validity of any claim made by any party, or of any denial
thereof (including without limitation the validity of any Joint Direction given
hereunder), and shall be entitled to rely conclusively on the terms thereof.

ARTICLE 5
ESCROW AGENT

5.1

Duties of Escrow Agent

The duties and obligations of the Escrow Agent hereunder shall be governed
solely by the provisions of this Escrow Agreement and the SEA, and the Escrow
Agent shall have no duties other than the duties expressly imposed therein and
shall not be required to take any action other than in accordance with the terms
hereof. The Escrow Agent shall:

--------------------------------------------------------------------------------


  (a)

not be responsible to inquire into the authenticity or genuineness of any
signature or document presented to it pursuant to this Escrow Agreement and may
rely conclusively upon and shall be protected in acting upon any advice,
judicial order or decree, certificate, notice, request, consent, statement,
instruction or other instrument believed by it in good faith to be genuine or to
be signed or presented by the proper person hereunder, or duly authorized by
such person or properly made;

        (b)

not be responsible for any of the agreements contained herein except the
performance of its duties as expressly set out herein;

        (c)

be entitled to retain counsel and to act in reliance upon the advice of such
counsel in all matters pertaining to this Escrow Agreement, and shall not be
liable for any action taken or omitted by it in good faith in accordance with
such advice; and

        (d)

not be bound by any notice of, or demand with respect to, any waiver,
modification, amendment, termination, cancellation or rescission of this
Agreement, unless in writing and signed by Orgenesis and the Selling
Shareholders' Representative and, if the duties of the Escrow Agent are affected
thereby, unless it shall have given its prior written consent thereto.


5.2

Liability of the Escrow Agent

In the event of any controversy or dispute hereunder or with respect to any
question as to the interpretation or performance of this Escrow Agreement, or
any action to be taken by the Escrow Agent hereunder, the Escrow Agent shall
incur no liability for any action taken or suffered in good faith, its liability
hereunder to be limited solely to gross negligence or wilful misconduct on its
part. Orgenesis and the Masthercell Principals hereby agree, jointly and
severally, to indemnify the Escrow Agent for, and to hold it harmless against,
any loss, liability or expense incurred without gross negligence or wilful
misconduct on the part of the Escrow Agent, arising out of or in connection with
its entering into the Escrow Agreement, and carrying out its duties hereunder,
including the costs and expenses of defending itself against any claim of
liability.

5.3

Fees of Escrow Agent

All reasonable fees and expenses of the Escrow Agent, including reasonable fees
and expenses of its legal counsel, shall be borne by Orgenesis.

--------------------------------------------------------------------------------


5.4

Removal, Resignation and Replacement of Escrow Agent

The Escrow Agent or any successor escrow agent may resign at any time by giving
seven business days prior written notice of resignation to the Orgenesis and the
Selling Shareholders's Representative, such resignation to be effective on the
date specified in such notice. Orgenesis and the Selling Shareholders's
Representativesmay on seven Business Days written notice remove the Escrow Agent
with or without cause by any instrument or instruments in writing signed by
Orgenesis and the Selling Shareholders's Representativesand delivered to the
Escrow Agent and jointly appoint a successor escrow agent. In the event the
position of the Escrow Agent shall become vacant for any reason, including,
without limitation, resignation or removal, the parties hereto shall appoint as
successor escrow agent such other person or entity as Orgenesis and the Selling
Shareholders's Representatives may agree, by an instrument or instruments in
writing delivered to such successor escrow agent and the retiring Escrow Agent.
Upon the appointment of any successor, such successor escrow agent shall
immediately execute, acknowledge and deliver to each of the parties hereto, an
instrument accepting such appointment. Upon execution of such instrument, the
successor escrow agent without further act shall succeed to all the rights and
obligations of the retiring Escrow Agent hereunder as if originally named
herein, and the retiring Escrow Agent will duly assign, transfer and deliver to
such successor escrow agent the Escrowed Shares and all of the other rights at
the time held by the retiring Escrow Agent hereunder provided the retiring
Escrow Agent shall have received payment in full of all expenses owing to it
hereunder. Any successor escrow agent shall be subject to removal in the same
manner as aforesaid. If notwithstanding the receipt of a notice of resignation
from the Escrow Agent, Orgenesis and the Selling Shareholders's Representative
fail to appoint a successor escrow agent by the effective date of resignation
set forth in such notice, the agency created by this Escrow Agreement shall
thereupon be terminated in any event and the Escrow Agent shall be discharged
from any further duties hereunder; provided that the Escrow Agent may retain the
Escrowed Shares on a merely safekeeping basis until such time as a successor
escrow agent is appointed or it may deposit the Escrowed Shares (at the expense
of Orgenesis and the Selling Shareholders) with the Supreme Court of Texas or
such other court as the Selling Shareholdersand Orgenesis shall agree (the
“Court”). The deposit of the Escrowed Shares with the Court by the Escrow Agent
shall constitute a full discharge of the obligations of the Escrow Agent to
Orgenesis and the Selling Shareholders.

5.5

Payment of Escrowed Shares into Court

In the event of any disagreement between the Orgenesis and the Selling
Shareholders hereto which in the reasonable opinion of the Escrow Agent may
result in adverse claims or demands with respect to the Escrowed Shares or if
any of the parties hereto, including the Escrow Agent, are in disagreement about
the interpretation of this Escrow Agreement or about rights and obligations of
the Escrow Agent or the propriety of an action contemplated by the Escrow Agent
under this Escrow Agreement, the Escrow Agent, may at its option, deposit the
Escrowed Shares with the Court. Upon the Escrow Agent making such deposit, such
Escrow Agent shall be discharged and released of its duties and obligations
hereunder. The Escrow Agent shall be indemnified by Orgenesis and the Selling
Shareholders jointly and severally in any such action, interpleader or any other
action or proceeding for all costs, expenses and fees in its capacity as Escrow
Agent in connection with any such deposit of the Escrowed Shares or any action
brought in connection with this Escrow Agreement.

--------------------------------------------------------------------------------


5.6

Statements of Facts or Recitals

The Escrow Agent shall not be liable for or by reason of any statements of fact
or recitals in this Escrow Agreement and all such statements and recitals are
and shall be deemed to be made by the other parties to this Agreement.

5.7

Proceeds of Crime Legislation

The parties hereto acknowledge that subject to certain exclusions that may
apply, the Escrow Agent may be required under the provisions of applicable law
to obtain and review certain personal documentation (e.g. passports, drivers
licenses, etc.) of the individuals that are authorized to provide the Escrow
Agent with instructions relating to the operation of applicable accounts.

ARTICLE 6
GENERAL

6.1

Notice

Any and all notices required to be given or contemplated under this Escrow
Agreement shall be delivered personally or by facsimile and addressed to the
respective addresses of Orgenesis and the Masthercell Principals as set out
below or their respective solicitors:

  (a)

to Orgenesis:


  Orgenesis, Inc.   21 Sparrow Circle   White Plains NY 10605       Attention:
Vered Caplan, President and CEO   email: vered.c@orgenesis.com       with copies
that do not constitute notice to:       nreithinger@eventusag.com  
bip@cwilson.com


  (b)

to the Selling Shareholders, at:


  Attention: Hugues Bultot   Email: Hugues.bultot@masthercell.com

With a copy which shall not constitute notice to:

Bird & Bird LLP
Attn. of Paul Hermant

--------------------------------------------------------------------------------

Avenue Louise 235, b.1
1050 Brussels
Belgium
Attention: Paul Hermant
Email: paul.hermant@twobirds.com

  (c)

to the Escrow Agent, at:

SECURITIES TRANSFER CORPORATION
2591 Dallas Parkway, Suite 102
Frisco TX 75034

  Attention: Marilyn Fox   Telephone: (469) 633-0101   Facsimile: (469) 633-0088
  Email: fox@stctransfer.com

or at such other address as any party may from time to time specify by notice in
writing given to the other parties hereto. Notices, requests, demands or other
communications, if sent by private delivery, shall be deemed to have been
received on the date of receipt by or on behalf of the addressee or, if sent by
facsimile or similar form of communication, upon receipt by the sender of
electronic confirmation of completion of the transmission showing the correct
answer back or other similar identification of the addressee.

6.2

Entire Agreement

This Escrow Agreement constitutes the entire agreement between the parties with
respect to the delivery of, and subsequent dealing with, the Escrowed Shares.

6.3

Severability

Any provision hereof that is held to be inoperative, unenforceable or invalid in
any jurisdiction shall be severable from the remaining provisions which shall
continue to be valid and enforceable to the fullest extent permitted by law.

6.4

Applicable Law

This Escrow Agreement shall be governed by and construed in accordance with the
laws of the State of Texas and the laws of the United States applicable in
Texas, without regard for the conflict of law rules of such laws, and each of
the parties hereto irrevocably submits to the exclusive jurisdiction of the
courts of Texas.

6.5

Further Assurances

Orgenesis and the Selling Shareholders will at any time and from time to time,
upon the request of any of the other parties or the Escrow Agent, execute and
deliver such further documents and do such further acts and things as may
reasonably be requested by the Escrow Agent in order to evidence, carry out and
give effect to the terms, conditions, intent and meaning of this Escrow
Agreement.

--------------------------------------------------------------------------------


6.6

No Waiver

No failure or delay on the part of the Escrow Agent, Orgenesis or the Selling
Shareholders in exercising any right, power or remedy provided herein may be, or
may be deemed to be, a waiver thereof; nor shall any single or partial exercise
of any right, power or remedy preclude any other or further exercise of such
right, power or remedy or other right, power or remedy.

6.7

Amendments

This Escrow Agreement may not be amended or modified in any respect except by
written instrument signed by all the parties hereto including the Escrow Agent.

6.8

No Conflict of Interest

Each of the parties hereby acknowledges that the Escrow Agent has acted and will
continue to act as transfer agent for Orgenesis with respect to its stock
transfer needs.

6.9

Successors

This Escrow Agreement shall be binding upon, and shall enure to the benefit of
each of the parties hereto and their respective successors and assigns.

6.10

Counterparts

This Escrow Agreement and any amendment, supplement, restatement or termination
of any provision of this Escrow Agreement may be executed and delivered in any
number of counterparts, each of which when executed and delivered is an original
but all of which taken together constitute one and the same instrument. This
Escrow Agreement may be executed by facsimile or other electronic means and the
facsimile or electronic execution pages will be binding upon the executing party
to the same extent as the original executed pages. The executing party covenants
to provide originals of the facsimile execution pages for insertion into the
original Escrow Agreement in place of the facsimile pages.

[Signature page to follow.]

--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have executed this Escrow Agreement
effective as of the date first written above.

ORGENESIS INC.         Per: /s/ Vered Caplan   Authorized Signatory            
    SECURITIES TRANSFER CORPORATION         Per: /s/ Signed   Authorized
Signatory


--------------------------------------------------------------------------------

SCHEDULE 1

MASTHERCELL PRINCIPALS

       Signature Hugues BULTOT /s/ Hugues Bultot Avenue Victor Jacobs, 78,  
1040 Brussels   Belgium       José CASTILLO FERNANDEZ, /s/ José Castillo
Fernandez Rue de la Buanderie, 188/0007 boîte 3.1   1080 Brussels   Belgium    
  JPP CONSULTING SPRL /s/ Signed Chemin du Gros Tienne, 61,   1380 Lasne Belgium
  Register of legal entities (district of Nivelles) number   0829.890.923      
Eric MATHIEU /s/ Eric Mathieu Rue d'En haut 46   5530 Dorinne   Belgium      
Guillaume DE VIRON /s/ Guillaume de Viron Chemin du Bois de Villers 8b   1325
Corroy-le-Grand   Belgium       GABRIEL INVESTMENTS SPRL /s/ Signed Rue des
Combattants 127   1310 La Hulpe Belgium   Register of legal entities (district
of Nivelles) number   0833.996.694       AUXILIASTRA SPRL   Avenue Professeur
Henrijean, 4 /s/ Signed 4900 Spa Belgium   Register of legal entities (district
of Verviers) number   0829.890.923       THEODORUS SCA   Avenue Joseph Wybran 40
/s/ Signed 1070 Anderlecht Belgium   Register of legal entities (district of
Brussels) number   0859.775.138       THEODORUS II SA   Avenue Joseph Wybran 40
/s/ Signed 1070 Anderlecht   Belgium  


--------------------------------------------------------------------------------


Register of legal entities (district of Brussels) number   0879.436.147      
CELL THERAPY HOLDING SA   Rue Auguste Piccard 48 /s/ Signed 6041 Gosselies
Belgium   Register of legal entities (district of Charleroi) number  
0840.625.014       UNIVERSITE LIBRE DE BRUXELLES   Avenue Franklin D. Roosevelt,
50 /s/ Signed 1050 Brussels   Belgium           4FORCELLS SPRL /s/ Signed Rue
Adrienne Bolland, 8,   6041 Gosselies,   Belgium       Register of legal
entities (district of Charleroi) number   0838.206.142  


--------------------------------------------------------------------------------

SCHEDULE 2
BONDHOLDERS

       Signature Olivier DAVIGNON /s/ Olivier Davignon Avenue du Vivier d’Oie,
59   1180 Brussels   Belgium       INVEST4MTCORG /s/ Signed Unlimited
partnership   (société civile de droit commun de droit belge)   Avenue des
Cormorans 15   1150 Brussels   Belgium       Claude JOTTRAND /s/ Claude Jottrand
Square Larousse 16   1190 Brussels   Belgium       HOLOGRAMME SA /s/ Signed
Chemin de la tour de Champel, 6   1206 Geneva   Switzerland   Registered with
the register of commerce of the canton of   Geneva under number
CH-660.3.083.013-9       LIFE SCIENCES RESEARCH PARTNERS VZW /s/ Signed
Herestraat 49 bte 913   3000 Leuven   Belgium   Register of legal entities
(district of Leuven) number   0435.768.243       Alexandre SCHMITZ /s/ Alexandre
Schmitz 34 Nassim Road   258419 Singapore       THEODORUS SCA /s/ Signed Avenue
Joseph Wybran 40   1070 Anderlecht   Belgium   Register of legal entities
(district of Brussels) number   0859.775.138       THEODORUS III SA /s/ Signed
Avenue Joseph Wybran 40   1070 Anderlecht   Belgium   Register of legal entities
(district of Brussels) number   0535.803.353  


--------------------------------------------------------------------------------